Citation Nr: 0005777	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued disability compensation payable to 
the veteran prior to his death, based on claimed entitlement 
to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  The veteran died in January 1992.  The 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Houston, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, and denied entitlement to accrued disability 
compensation payable to the veteran prior to his death based 
on claimed entitlement to service connection for lung cancer.  
The appellant has since relocated, and her case is now being 
handled through the Nashville, Tennessee, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in Japan in 1946, but did not serve in 
or near Hiroshima or Nagasaki.

3.  It is not reasonably shown that the veteran was exposed 
to ionizing radiation during service.

4.  The veteran was diagnosed with lung cancer in 1986.

5.  The veteran died in 1992, with an immediate cause of 
death of cerebral vascular attack, and an underlying cause of 
death of lung cancer.

6.  The veteran did not submit, nor has the appellant 
submitted, competent medical evidence of a connection between 
the veteran's lung cancer and any condition or event during 
the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran's death from cerebral vascular attack and 
lung cancer is not shown to have been caused by claimed 
exposure of the veteran to radiation during service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (1999).

2.  The veteran's lung cancer was not incurred in or 
aggravated by service, nor as a result of claimed exposure of 
the veteran to radiation during service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1999).

3.  No accrued disability compensation is payable to the 
appellant based on the veteran's claim for service connection 
for lung cancer.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran died from lung cancer, 
and that his lung cancer was caused by radiation exposure 
during his service in Japan at the end of World War II.  The 
appellant is seeking dependency and indemnity compensation 
(DIC).  She is also seeking accrued benefits to which she 
contends the veteran was entitled at the time of his death, 
based on the veteran's pending claim for service connection 
for lung cancer.  In his claim, the veteran contended that 
his lung cancer was caused by radiation exposure during his 
service in Japan.  The RO did not issue a decision on the 
veteran's claim for service connection for lung cancer prior 
to the veteran's death.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312 (1998).

With regard to accrued disability compensation, a deceased 
veteran's surviving spouse may be entitled to accrued 
benefits to which the veteran was entitled at death under 
existing ratings or decisions, or based on evidence in the 
file at the date of death.  The eligible survivor is entitled 
to benefits that are due and unpaid for a period not to 
exceed two years prior to the veteran's death.  38 U.S.C.A. 
§ 5121(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000(a) 
(1999).

Medical records indicate that physicians found in 1986 that 
the veteran had lung cancer.  After the veteran died in 
January 1992, the certificate of death listed the immediate 
cause of his death as cerebral vascular attack with left 
hemiplegia, and the underlying cause of his death as advanced 
glandula carcinoma of the lungs.  The veteran contended 
during his lifetime, and the appellant now contends, that the 
veteran's lung cancer was caused by radiation exposure during 
service.  Thus, the appellant's two claims each depend on a 
decision as to whether the veteran's lung cancer was service 
connected.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996), the Court noted 
that service connection for cancer or for death caused by 
cancer which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  First, there are 15 types of cancer that may 
be presumed to be service connected for a radiation-exposed 
veteran, if the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) are met.  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service connected if the provisions of that regulation are 
met.  Third, direct service connection can be established, by 
showing that the cancer was incurred during service or 
aggravated by service.  The Court noted that showing direct 
service connection would include "the difficult burden of 
tracing causation to a condition or event during service."  
Ramey, at 44, citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The appellant asserts that the veteran served with the 
American occupation forces in Hiroshima and Nagasaki at the 
end of World War II.  Medical records reflect that the 
veteran had lung cancer, which is a "radiogenic disease" 
under 38 C.F.R. § 3.311, and that the veteran's lung cancer 
was first diagnosed and treated more than five years after 
his service in Japan.  Presuming all supporting evidence to 
be true, as required by King, supra, the Board finds that, 
under at least one theory, the veteran's claim, pending at 
death, for service connection for lung cancer was a well 
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  By extension, the appellant's claims for 
service connection for the cause of the veteran's death, and 
for accrued benefits, are well grounded claims.  The Board is 
satisfied that the facts relevant to the appellant's claims 
have been properly developed, and that VA has satisfied its 
statutory obligation to assist the appellant in the 
development of her claims.

With regard to the first way to establish service connection 
for cancer due to radiation, the type of cancer the veteran 
had, lung cancer, is not one of the 15 types of cancer listed 
as being presumed to be service-connected in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).

With regard to the second way to establish service connection 
for cancer due to radiation, lung cancer is included in the 
list, at 38 C.F.R. § 3.311(b)(2) (1999), of radiogenic 
diseases, that is, diseases that may be induced by ionizing 
radiation.  A claim for service connection for disease 
claimed as resulting from radiation exposure will be referred 
to the VA Under Secretary for Benefits for further 
consideration, if the following three determinations are 
made:

1) The veteran was exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed;

2) The veteran subsequently developed a radiogenic disease; 
and

3) Such disease first became manifest within the period 
specified in 38 C.F.R. § 3.311(b)(5).

If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b) (1999).

In a May 1991 claim, the veteran contended that his lung 
cancer was due to radiation exposure from being stationed in 
Japan from 1944 to 1946.  In March 1992, the appellant wrote 
that she believed that the veteran had been stationed with 
the Hiroshima and Nagasaki occupation forces during his 
service in Japan.  In July 1993, the appellant wrote that the 
veteran had told her that he was stationed with the 
occupation forces in Hiroshima and Nagasaki.  In all claims 
in which it is established that a radiogenic disease first 
became manifest after service, and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and 
it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a) (1999).  When radiation dose data is 
requested in a claim based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, the dose data will be requested from the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(ii) (1999).

In 1992, the RO requested and received information from the 
Department of Defense, Defense Nuclear Agency, regarding the 
veteran's service in Japan and his location in relation to 
areas subject to risk of exposure to radiation.  In 1996, the 
Board remanded the case for additional development.  The RO 
obtained additional information from the Department of 
Defense, Defense Special Weapons Agency.

VA regulations define the term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" as official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi) (1999).  
Former prisoners of war are considered to have been exposed 
to radiation if they were interned within 75 miles of the 
city limits of Hiroshima or within 150 miles of the city 
limits of Nagasaki.  38 C.F.R. § 3.309(d)(3)(vii) (1999).

The veteran's service records indicate that he served from 
January 1945 to November 1946.  A separation qualification 
record from the veteran's service indicated that the veteran 
was assigned to the Army's 11th Airborne Division, located in 
Sendai, Japan.  The record indicated that the veteran worked 
in and supervised the division's shoe repair shop.

In December 1992, the Defense Nuclear Agency (DNA) reported 
that morning reports for the veteran's unit indicated that on 
April 30, 1946, the veteran joined the 408th Airborne 
Quartermaster Company, of the 11th Airborne Division, at 
Sendai, Honshu, Japan, approximately 575 miles from Hiroshima 
and 725 miles from Nagasaki.  Morning reports indicated that 
the veteran was still serving in Sendai as of July 31, 1946.  
The veteran was transferred to Sendai from the 5th 
Replacement Depot at Manila, Philippine Islands, over 1500 
miles from the main Japanese islands.  The DNA correspondent 
wrote that Army records showed that the veteran served in 
Japan, but not with the American occupation forces at either 
Hiroshima or Nagasaki.  The correspondent reported that, at 
the distances of Sendai from Hiroshima and Nagasaki, there 
was no risk of exposure to radiation from the strategic 
atomic bombing of either Hiroshima or Nagasaki.

In April 1993, the appellant wrote that the veteran had 
served in Japan longer than the three month period addressed 
in the letter from the DNA.  The Defense Special Weapons 
Agency (DSWA) responded in December 1996 to further VA 
inquiries regarding the veteran's history.  The DSWA 
correspondent reported that Army records indicated that the 
veteran departed the continental United States on October 2, 
1945, and arrived at Manila, Philippine Islands, on October 
25, 1945.  The veteran remained in the Philippines until he 
arrived at Sendai, Honshu, Japan, on April 20, 1946.  He 
served in Sendai until October 6, 1946, when he was moved to 
Tokyo, approximately 550 miles from Nagasaki and 400 miles 
from Hiroshima.  He returned to the continental United States 
on October 22, 1946.  The DSWA correspondent reported that 
Army records indicated that the veteran served in Japan 
hundreds of miles from Hiroshima or Nagasaki.  The DSWA 
correspondent added that a scientific radiation dose 
reconstruction prepared by DNA had determined that even those 
persons who had served in the American occupation of 
Hiroshima or Nagasaki had been exposed to a maximum radiation 
dose of less than one rem.

The appellant reports that the veteran told her that he 
served in the occupation forces in Hiroshima and Nagasaki.  
Department of Defense agencies reviewed the military records 
of the veteran and the units in which he served, and 
concluded that the veteran served in Japan, but hundreds of 
miles away from Hiroshima and Nagasaki.  The Board finds that 
the documentary evidence reviewed by the Department of 
Defense carries greater evidentiary weight than the 
appellant's fairly general statement of what the veteran told 
her.  Therefore, the Board concludes that the preponderance 
of the evidence indicates that the veteran did not 
participate in the American occupation of Hiroshima or 
Nagasaki, and that the veteran was not exposed to ionizing 
radiation as a result of his duties in Japan or elsewhere.  
In the absence of a determination that the veteran was 
exposed to ionizing radiation, the veteran's pending claim 
for service connection for lung cancer based on radiation 
exposure did not meet the requirements for service connection 
under 38 C.F.R. § 3.311.

With regard to the third way to establish service connection 
for cancer due to radiation, direct service connection 
requires evidence that the cancer was incurred in or 
aggravated by service.  In Caluza v. Brown, 7 Vet. App. 498 
(1995), the Court set out three requirements that must be met 
in order for a claim of service connection to be considered 
well grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  
Third, there must be competent evidence of a nexus between 
the injury or disease in service and the current disability 
(medical evidence).  The third requirement can be satisfied 
by a statutory presumption that certain diseases that 
manifest within certain prescribed periods are related to 
service.  Caluza, at 506.  The Court has ruled that, for a 
claim for service connection for the cause of a veteran's 
death to be well grounded, the same three requirements apply.  
Ramey v. Brown, 9 Vet. App. 40 (1996).  In cause of death 
cases, the first requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die), but the 
last two requirements must be supported by evidence of 
record.  Ramey at 46.

In this case, the certificate of death indicates that lung 
cancer was an underlying cause of the veteran's death.  The 
veteran's service medical records are silent for any 
complaint or finding of lung cancer.  The claims file does 
not contain any medical evidence or opinion that it is 
plausible or possible that the veteran's lung cancer was 
linked to any condition or event during his service.  The 
veteran contended that his lung cancer was due to exposure to 
radiation during his service in Japan; but the statements of 
lay persons are not competent evidence of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board concludes, therefore, that the preponderance of the 
evidence is against direct service connection of the 
veteran's lung cancer.

In summary, under each of the three theories addressed above, 
the preponderance of the evidence is against a finding that 
the veteran's lung cancer was caused by exposure to radiation 
during service.  The appellant has neither contended nor 
submitted competent evidence to show that the veteran's 
direct cause of death, cerebral vascular attack, was linked 
to his service.  As entitlement to service connection for the 
veteran's lung cancer is not shown, the Board finds that the 
preponderance of the evidence is against the appellants 
claims for service connection for the cause of the veteran's 
death, and for accrued benefits based on the veteran's 
pending claim for service connection for lung cancer.  
Accordingly, both of the appellant's claims are denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued disability compensation payable to the 
veteran prior to his death, based on claimed entitlement to 
service connection for lung cancer, is denied




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

